                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                 No. 4:18-CV-9-BO-KS


TRUDELL MEDICAL INTERNATIONAL,                       )
                                                     )
       Plaintiff,                                    )
                                                     )
       v.                                            )                  ORDER
                                                     )
D R BURTON HEALTHCARE LLC,                           )
                                                     )
       Defendant/Counterclaim Plaintiff,             )
                                                     )
       v.                                            )
                                                     )
TRUDELL MEDICAL INTERNATIONAL and                    )
MONAGHAN MEDICAL CORP.,                              )
                                                     )
       Counterclaim Defendants.                      )


       This matter is before the court on a motion [DE #164] filed by D R Burton Healthcare LLC

(“D R Burton”) to permit jurisdictional discovery as to its claims against Monaghan Medical Corp.

(“Monaghan”). Monaghan has responded in opposition [DE #173], and the matter is ripe for ruling.

For the reasons set forth below, D R Burton’s motion is granted in part and denied in part.

                                        BACKGROUND

       This is an action for alleged infringement of U.S. Patent No. 9,808,588 (“the ’588 Patent”)

brought by Trudell Medical International (“Trudell”). In its Second Amended Complaint, Trudell

asserts claims arising out of D R Burton’s “manufacture, importation, use, sale, offer for sale,

and/or sale of oscillating positive expiratory pressure devices in the United States.” (Second Am.

Compl. [DE #88] at 1.) D R Burton denies validity of the ’588 Patent’s claims, denies infringement,

and asserts claims against Trudell and Monaghan, a corporate affiliate of Trudell. Referring to




       Case 4:18-cv-00009-BO-KS Document 190 Filed 02/08/21 Page 1 of 3
Trudell and Monaghan as “the Trudell Entities,” D R Burton complains that Trudell and Monaghan

published false and misleading claims about D R Burton’s vPep® device in violation of the

Lanham Act and North Carolina’s Unfair and Deceptive Trade Practices Act. (Answer &

Countercls. to Second Am. Compl. [DE #94] at 29-33.) Monaghan has moved to dismiss the claims

against it for lack of personal jurisdiction and improper venue. (Monaghan’s Mot. Dismiss

[DE #153].) D R Burton has responded in opposition to the motion to dismiss and, alternatively,

filed a motion for jurisdictional discovery.

                                          DISCUSSION

       “District Courts have broad discretion to allow jurisdictional discovery pursuant to Rule

26 of the Federal Rules of Civil Procedure.” Celgard, LLC v. SK Innovation Co., No. 3:13-CV-

254-MOC, 2013 WL 7088637, at *6 (W.D.N.C. Nov. 26, 2013) (citing Mylan Labs., Inc. v. Akzo,

N.V., 2 F.3d 56, 64 (4th Cir. 2003)). Where discovery is necessary to meet a challenge to personal

jurisdiction, the court should permit discovery on that issue unless the claim appears clearly

frivolous. Rich v. KIS California, Inc., 121 F.R.D. 254, 259 (M.D.N.C. 1988).

       Monaghan, a corporate affiliate of Trudell, challenges the court’s exercise of personal

jurisdiction over it. Trudell manufactures the Aerobika® positive expiratory pressure device in

Canada. Monaghan, a corporation organized and existing under the laws of the State of New York

and registered to do business in the State of North Carolina, sells Trudell’s Aerobika® device

throughout the United States, including North Carolina. D R Burton claims that Trudell and

Monaghan, acting in concert, published false or misleading representations concerning D R

Burton’s competing positive expiratory pressure device, vPep®, in order to influence the

purchasing decisions of target consumers, to D R Burton’s detriment.




                                               2

       Case 4:18-cv-00009-BO-KS Document 190 Filed 02/08/21 Page 2 of 3
       According to D R Burton, emails obtained in discovery reveal that Monaghan delivered

allegedly false advertising documents, including 775 to 1,200 copies of a false Infection Control

Alert, to its Sales Representatives/Territory Managers and District Managers, “for select

distribution.” (Mem. Supp. Mot. Jurisdictional Discovery [DE #165] at 5.) As Monaghan has a

Territory Manager for “the Carolinas,” D R Burton argues, these emails indicate that Monaghan

distributed the false advertising documents within North Carolina. (Id.)

       Monaghan argues that D R Burton’s jurisdictional assertions are conclusory speculation

and an attempt to shift the burden of proof as to jurisdiction to Monaghan. (Monaghan’s Resp.

Opp’n [DE #173] at 2-4.) Monaghan urges the court to deny jurisdictional discovery.

       Having carefully considered the parties’ arguments, the court determines that D R Burton

has presented sufficient information to raise a question as to the court’s personal jurisdiction over

Monaghan. As the specific facts regarding personal jurisdiction are within Monaghan’s exclusive

control, limited jurisdictional discovery is appropriate. Moreover, the interrogatories and

document production requests proposed by D R Burton are few in number, narrowly tailored, and

do not appear unduly burdensome to Monaghan. Accordingly, the court grants D R Burton leave

to propound these jurisdictional discovery requests. However, the court denies D R Burton’s

request to conduct a Rule 30(b)(6) deposition for jurisdictional purposes.

                                         CONCLUSION

       For the foregoing reasons, D R Burton’s motion for jurisdictional discovery [DE #164] is

GRANTED IN PART and DENIED IN PART as more fully set forth hereinabove.

       This 8th day of February 2021.

                                              __________________________________________
                                              __
                                               ______________ _____________________
                                              KIMBERLY   Y A. SWANK
                                              United States Magistrate Judge



                                                3

       Case 4:18-cv-00009-BO-KS Document 190 Filed 02/08/21 Page 3 of 3
